Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, please remove the comma after the phrase “rolling body and” in line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims as written are not in conformance with standard claim construction. The claim is overly narrative in form to the extent that 1) the transition from any preamble to the body of the claim is not ascertainable, and 2) it is not evident what elements should and should not be given patentable weight.
Please re-write the claims using proper claim construction in accordance with rule 37 CFR 1.75(i), which states that, "...(i) Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Reimchen (DE 102011083047 A1).

Reimchen discloses (in annotated fig. 1-2 and fig. 3) a ramp actuator (the axial adjustment unit) for a motor vehicle transmission or a motor vehicle clutch (para. [0015] “…the axial adjustment unit can be provided for actuating a friction clutch, in particular a multi-plate clutch, in the drive train of a motor vehicle, for example an axle drive.”), 
Regarding claim 1, the ramp actuator having a pivotable ramp disc (6), 
which on a first end face (FEF in annotated fig. 1) has at least one ramp (2), 
which is prepared for the rolling of a rolling body (RB1 in annotated fig. 2) 
and, spaced apart therefrom, has a raceway (RW in annotated fig. 2) for bearing rolling bodies (RB2) of a rolling bearing (4) prepared to receive radial and axial forces (para. [0005], “Thanks to an angular ball bearing, axial and radial forces can be absorbed and transmitted at the same time.”),
and having a bearing ring (7) which can be fixed on a shaft (para. [0032], “The axial adjustment unit can be supported on an axle or a shaft at the
central axial passage opening of the support ring 7.”), 
Reimchen does not disclose characterized in that, on the one hand, a ratio of axial width of the ramp disc, to support height thereof is between 2.9 and 4.1 and ratio ramp radius of the ramp of the ramp disc to the support height of the ramp disc is between 0.7 and 1.3.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ramp actuator with a ratio of axial width of the ramp disc, to support height thereof is between 2.9 and 4.1 and ratio ramp radius of the ramp of the ramp disc to the support height of the ramp disc is between 0.7 and 1.3 for the purpose of having ramp discs with a compact design and similar ratios to increase the standardization and efficiency of manufacturing ramp discs. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, Reimchen discloses the ramp actuator according to claim 1. 
Reimchen does not disclose a ratio of a diameter of the bearing rolling body, designed as a ball, to the shoulder height of the bearing ring is > 3:2 and a wall thickness of the bearing ring at the apex of the bearing rolling body to the shoulder height of the bearing ring is between 0.2 and 0.6.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ramp actuator with a ratio of a diameter of the bearing rolling body, designed as a ball, to the shoulder height of the bearing ring is > 3:2 and a wall thickness of the bearing ring at the apex of the bearing rolling body to the shoulder height of the bearing ring is between 0.2 and 0.6 for the purpose of ensuring the bearing rolling body fit in the bearing ring without any unnecessary rolling to minimize vibrations and as forces are being applied to the bearing, discovering the optimum or workable ranges with respect to how the forces apply to the bearing through the actuator involves only routine skill in the art. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 3, Reimchen discloses the ramp actuator according to claim 1, wherein the ramp disc is designed as a sheet metal part (para. [0013]).
Reimchen does not disclose the ramp actuator wherein the ramp disc is designed as a sheet metal part produced without producing shavings.
One of ordinary skill in the art would recognize that the ramp disc may be made by any known method of manufacture which achieves the desired operational characteristics.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reimchen and make the ramp disc be made as a sheet metal part produced without producing shaving, as the ramp disc may be made by any known manufacturing method which is suitable to the desired operational characteristics of the part being made.  Further, the patentability of the device does not depend on its method of manufacture.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. 
Regarding claim 4, Reimchen discloses (in annotated fig. 2) the ramp actuator according to claim 1, wherein the rolling bearing (4) is an angular contact ball bearing (para. [0005]). 
Regarding claim 5, Reimchen discloses (in annotated fig. 1) the ramp actuator according to claim 1, wherein there are three ramps (2) which are separated in a segment-like manner over the circumference of the end face of the ramp disc and which have a concave contour (para. [0034], “There are four oblique ball grooves 2, 3 arranged in a ring shape one behind the other uniformly distributed over the circumference and shaped like a bead.”)
Regarding claim 6, Reimchen discloses (in annotated fig. 1) the ramp actuator according to claim 1, wherein the end face (FEF) of the ramp disc (6) is provided by a flange (F), the flange (F) having a plurality of features (RPP) evenly distributed over the circumference, each feature being either a radially protruding projection (RPP) or an end-face groove.

    PNG
    media_image1.png
    892
    625
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    777
    545
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656       

                                                                                                                                                                                                 /RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656